DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, U.S. 2011/0306968 (hereinafter Beckman) in view of Worrell, U.S. 2015/080876 (hereinafter Worrell) and Dycus, U.S. 2005/0107785 (hereinafter Dycus).
Regarding claims 1, 3, and 14, Beckman discloses (note figs. 1-5) an instrument comprising: opposing jaws (120A-B) having tissue-engaging surfaces and a proximal pivot; a reciprocating blade (140); a channel (142A-B) extending along a length of the jaws and defined by channel walls that are recessed from the tissue-engaging surfaces; and a fluid distribution system for delivering a lubricating fluid (necessarily – paragraphs 76-77) to the channel (via ‘148’).  While Beckman discloses an instrument having a liquid-cooled blade that is cooled (and has fluid openings) along its length, Beckman fails to explicitly disclose an instrument wherein the channel has fluid openings along its length for delivering a fluid directly into the channel.  Worrell teaches (note paragraphs 51, 65, and 82) a similar liquid-cooled instrument that delivers fluid directly to a blade channel at any point during use of the instrument (using actuator ‘32’ – note paragraphs 62 and 63), instead of delivering it through the blade.  It is well known in the art that these different cooling configurations are widely-considered to be interchangeable, and that the ‘fluid actuator’ of Worrell would enable independent fluid activation, thereby resulting in increased versatility.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Beckman to comprise the cooled blade channel and independent fluid actuator of Worrell.  This is because this modification would have merely comprised a simple substitution of interchangeable cooling configurations in order to increase versatility.  While Beckman discloses a single trigger for actuating the blade and jaws, the corresponding blade channel that it discloses is not a U-shaped blade channel.  Dycus teaches (note figs. 4 and 8-10) a similar forceps device having multiple triggers (‘40’ and ‘70’) for independently actuating jaws and a blade, along with a corresponding U-shaped blade channel (115).  It is well known in the art that these different configurations are widely considered to be interchangeable, and that the configuration of Dycus would enable independent actuation of the jaws and blade, thereby resulting in increased versatility.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Beckman to comprise multiple triggers for independently actuating the jaws and  blade along with a corresponding U-shaped blade channel.  This is because this modification would have merely comprised a simple substitution of interchangeable configurations in order to increase versatility.  It should be noted that this combination of references would necessarily teach the claimed cooling configuration, and that this modified device would necessarily meet the cited method claims during its routine operation (as can be seen above).        
Regarding claim 4, Beckman discloses (note figs. 1-5; paragraphs 76-77) an instrument wherein the fluid distribution system includes one or more fluid pumps (180).
Regarding claims 5, 7, 9, 15, and 16, Beckman in view of Worrell and Dycus teaches an instrument having a fluid distribution system including a fluid line and pump.  However, the cited embodiment of Beckman (even after the modifications above) fails to expressly teach a fluid reservoir including a refill port, as well as a fluid line including a valve, wherein an engagement switch is depressed into the pump in order to activate the pump.  Worrell further teaches (see above) an instrument comprising a fluid reservoir including a refill port (note paragraph 83), as well as a fluid line including a valve (note paragraph 80), wherein an engagement switch is depressed into the pump in order to activate the pump (note paragraph 80).  It is well known in the art that these different fluid distribution configurations are widely-considered to be interchangeable, and that the inclusion of valves and refill ports would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Beckman to comprise a fluid reservoir including a refill port, as well as a fluid line including a valve, wherein an engagement switch is depressed into the pump in order to activate the pump.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid distribution configurations in order to increase safety and efficiency (see MPEP 2143).  It should be noted that this modified device would necessarily meet the cited method claims during its routine operation (as can be seen above).        
Regarding claim 8, Beckman in view of Worrell and Dycus teaches (see above) an instrument wherein the one or more pumps necessarily include an ‘engagement switch’ (note paragraph 62 of Worrell). 
Regarding claim 10, Beckman discloses (see above) an instrument wherein the fluid (e.g., water) could necessarily be described as ‘a bio-compatible anti-stick solution’.
Regarding claims 11-12, Beckman in view of Worrell and Dycus teaches (see above) an instrument wherein the ‘engagement switch’ is necessarily in communication with an ‘activation device’ that assists in moving the engagement switch during pump operation, wherein the activation device is necessarily ‘movably supported’ by a ‘mounting portion’ (note paragraph 62 of Worrell). 
Regarding claim 17, Beckman in view of Worrell and Dycus teaches (see above) an instrument necessarily having a rotatable ‘cam’ that activates the pump in the fluid distribution system (note paragraph 62 of Worrell).  It should be noted that the claimed procedural limitations would necessarily be met during routine operation of this device (as can be seen above).        
Regarding claim 21, Beckman discloses (note figs. 1-5) an instrument wherein the tissue-engaging surface comprises one or more conduction plates (175A/175B).

Claims 6, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Worrell and Dycus as applied to claims 1, 3-5, 7-12, 14-17, and 21 above, and further in view of Shadduck, U.S. 2010/0160905 (hereinafter Shadduck).
Regarding claims 6, 13, and 18, Beckman in view of Worrell and Dycus teaches an instrument having a fluid distribution system including a fluid line and an external pump.  However, Beckman (even after the modifications above) fails to expressly teach a pump including a fluid reservoir, wherein the pump comprises a syringe.  Shadduck teaches (note paragraph 45) an instrument comprising a pump having a fluid reservoir, wherein the pump comprises a syringe.  It is well known in the art that these different fluid distribution configurations are widely-considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Beckman to comprise a syringe pump having a fluid reservoir.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid distribution configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that this modified device would necessarily meet the cited method claims during its routine operation (as can be seen above).        

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Worrell and Dycus as applied to claims 1, 3-5, 7-12, 14-17, and 21 above, and further in view of Woloszko, U.S. 7,070,596 (hereinafter Woloszko).
Regarding claim 20, Beckman in view of Worrell and Dycus teaches an instrument having a fluid distribution system including a fluid line and pump.  However, Beckman (even after the modifications above) fails to expressly teach a pump that meters out a predetermined amount of fluid.  Woloszko teaches (note col. 37, line 30) an instrument comprising a pump that meters out a predetermined amount of fluid.  It is well known in the art that these different fluid distribution configurations are widely-considered to be interchangeable, and that the inclusion of a metered pump would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Beckman to comprise a pump that meters out a predetermined amount of fluid.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid distribution configurations in order to increase safety and efficiency (see MPEP 2143).  It should be noted that this modified device would necessarily meet the cited method claims during its routine operation (as can be seen above).        
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding Applicant’s arguments concerning the initial modification of Beckman, Examiner respectfully disagrees.  More specifically, Examiner maintains that this modification would have merely comprised a simple substitution of interchangeable cooling configurations (in order to produce a predictable result), and that the resultant device would necessarily teach the cited functional/method claims during its routine use (as can be seen in the modified rejections above). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, Examiner asserts that the claims are still met as they are currently written (due to their breadth) in view of the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794